                  Case 3:19-cv-05124-RBL Document 11 Filed 02/26/19 Page 1 of 3

1

2

3

4                                                      THE HONORABLE RONALD B. LEIGHTON
5

6

7

8
                              IN THE UNITED STATES DISTRICT COURT
9                               WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
10
     MARISSA WESTERN,
11
                           Plaintiffs,                  NO. 3:19-cv-05124
12
            vs.
13                                                      ORDER GRANTING PLAINTIFF’S
     CADENCE EDUCATION, LLC,                            MOTION TO REMAND CASE TO STATE
14                                                      COURT
                           Defendant.
15                                                      NOTE ON MOTIONS CALENDAR:
                                                        MARCH 29, 2019
16

17
     BEFORE THE COURT is Plaintiff’s Motion to Remand. (DKT NO.10). This matter was
18
     submitted for consideration without oral argument. The Court has reviewed the briefing and the
19
     record and files herein, and is fully informed.
20

21                                            BACKGROUND

22          This case involves a claim of wrongful termination in violation of public policy. The

23   matter was originally brought in the Superior Court of Washington State in and for the County of
24
     Pierce. Defendant removed to this Court. Plaintiff is seeking to remand back to state court on
25
     the grounds that this court lack subject matter jurisdiction based on the amount in controversy
26
     falling short of the jurisdictional minimum of $75,000.
27

28   ORDER ON PLAINTIFF’S MOTION TO REMAND
     WESTERN V. CADENCE EDUCATION, LLC - 1
                                                                               GSJONES LAW GROUP, P.S.
     CASE NO. 3:19-CV-05124
                                                                                 1155 BETHEL AVENUE
                                                                               PORT ORCHARD, WA 98366
                                                                                      (360) 876-9221
                                                                                      (360) 876-5097
               Case 3:19-cv-05124-RBL Document 11 Filed 02/26/19 Page 2 of 3

1                                                   FACTS
2
             This is a Washington State common law tort claim for wrongful termination in violation
3
     of public policy. Plaintiff filed a complaint alleging facts which support her allegation of
4
     wrongful termination in violation of public policy. There was no specific damages demand.
5

6
     However, prior to filing the complaint, the plaintiff, through counsel, submitted a specific

7    calculation of her losses, including general damages for emotional distress, to counsel for the

8    defendant, which totaled $20,000. (Dkt No. 10, Ex. 1). On January 15, 2019, Defendant was
9    served via its Washington Registered Agent. On February 14, 2019, Defendant removed the
10
     case to this Court.
11
             In the motion now before the Court, Plaintiff has moved to remand the case back to state
12
     court on the grounds that the damages available fall well below the $75,000 minimum to trigger
13

14   diversity jurisdiction in this matter. Plaintiff also requests fees for bringing this motion as

15   removal was done without a reasonable basis.

16                                               DISCUSSION
17
             Plaintiff contends that the damages she is entitled to under this cause of action would not
18
     exceed the jurisdictional minimum required to avoid remand. This contention is based on prior
19
     settlement demands made by Plaintiff to the Defendant, which also supports the Plaintiff’s
20
     contention that removal was done not only without reasonable basis, but also in bad faith and that
21

22   awarding the Plaintiff her fees and costs is appropriate.

23           ACCORDINGLY, IT IS HEREBY ORDERED:
24               1. Plaintiff’s Motion to Remand is GRANTED; and it is further ORDERED
25
                 2. Plaintiff is awarded her fees in the amount of $______ to be paid by the Defendant
26
                     no later than 30 days from the date of this ruling.
27

28   ORDER ON PLAINTIFF’S MOTION TO REMAND
     WESTERN V. CADENCE EDUCATION, LLC - 2
                                                                                   GSJONES LAW GROUP, P.S.
     CASE NO. 3:19-CV-05124
                                                                                     1155 BETHEL AVENUE
                                                                                   PORT ORCHARD, WA 98366
                                                                                          (360) 876-9221
                                                                                          (360) 876-5097
              Case 3:19-cv-05124-RBL Document 11 Filed 02/26/19 Page 3 of 3

1               3. The District Court Clerk is directed to enter this Order, provide copies to counsel,
2
                    mail a certified copy of this Order to the Clerk of the Pierce County Superior Court,
3
                    and CLOSE this file.
4

5
            DATED ______ day of _________, 2019.
6

7                                                          ________________________________
8                                                          Honorable Ronald B. Leighton
                                                           United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER ON PLAINTIFF’S MOTION TO REMAND
     WESTERN V. CADENCE EDUCATION, LLC - 3
                                                                                 GSJONES LAW GROUP, P.S.
     CASE NO. 3:19-CV-05124
                                                                                   1155 BETHEL AVENUE
                                                                                 PORT ORCHARD, WA 98366
                                                                                        (360) 876-9221
                                                                                        (360) 876-5097
